Title: To George Washington from Landon Carter, 30 July 1777
From: Carter, Landon
To: Washington, George



My dear General
July 30. 1777. Sabine Hall [Va.]Anno Ætatis 68 feras.

To hear of you, conducting our opposition to the feelings of an approaching Slavery, with an unremitting constancy, cannot but give every individual concernd, an inexpressible and grateful Pleasure. But to hear from you, whilst so engaged is such an uniting, of your Public and Private attachment, that it must if possible do more in the breasts of friendship; especially when your Virtue explains to me, that your God is my God; and that he is the God of Justice as well as of Armies. Who then so steadily adhering, in his conscience to so noble a point, can fear what man can do unto him? Under such an heavenly canopy, I venture tho attended with the Colic of old age, from a weakned system of solids, to acknowledge the receipt of your 15 of April, which only got to hand the 23 Ult. My opportunity by Colo. R. H. Lee restored to Congress, will I hope be more speedy than my former addresses to you. I shall just hint to you that Gentlemans fate. Public papers announce his restoration; but it must be private Opinion alone, that relates the shameful treatment he met with. Such a failing I am certain very few could have thought, the Virginia part of America woud have been guilty of, whose greatest aggravation in her own complaint, was that of a condemnation without a trial, as to what was laid to her Charge. The particulars of which my dear Sir, may parade you too far out of the line of your more important business; the adjusting to your self, the several unaccountable Manœuvres of the enimy you have to contend with; that so you may be able to defeat his Purposes, if he can with any Propriety be said to have formd a sensible one, more than what his helpless condition, which you by your pruden⟨t⟩ cunctando have reducd him to, must suggest, (to wit) to get possessd of some place of security, against the resolution of men engagd for their natural rights, as soon as they become stronger, whilst he is weakning by time and confinemt, in a Country where he can only forage or Steal for food. I say to divert your attention by any disenssion of our internal imprudence, may hazard your animadversions on some lucky moment, as it may obstruct every other intention of the enimy’s and drive Master Billy Howe again to Halifax. However I will just mention the Teste Act, which ought to have

gone hand in hand with Independency, that it might have distinquishd our friends, from our foes of whom (I mean the latter) I clearly see my first thoughts were not amiss; for now we hear of Oaths to lawful Kings, being too sacred to be absolvd, from the very mouths, that inveighd against the inhumanity, barbarity, injustice, and what not, of this very creature and his Parliament. To ask them what makes a lawful King, but Justice? is to strike them Speechless; and to continue the question, as to transferring the Oath from the exiled, to the Brun⟨s⟩wick line? You are sure to oblige them ⟨to⟩ quit your Company. So that whatever this Teste may explain, I am certain it cannot have made one enimy, more than what we had. Some are confusd enough to tell you, “that by and by their friendship to the American Cause, will be seen.” You would have laughd to have heard me put a religionist of this sort, out of Countenance. “Let your light so shine before men, that they may see your good works, and glorify Your father in heaven.” This Sin I said is the Gospel of Moral and Social duties; but you keep your good works (if you have any) secret to be reveald or not, as things may turn out. Such men my dear George, are mere tasters of freedom but in the appearances of things; Yet in their hearts, they are as much for despotism as little George in his Island, or his gang now collected in his army. A war begun on the principles of robbery, must have thieves or highwaymen to carry it on, Therefore let the Characters of the Howes, the Clintons, Burgoynes &ca before they engagd, be what they will, Now they are engagd in such a cause, they must be Villains, and dare not wish to be resisted.
Every body here is conveying Master Billy from behind his ships, wherever their fears can lead them; but I think with you every guess is but a fungus, just starting up in the field of conjecture. And he only can tell the taste of it, who is on the spot to gather it. For my part ever since the Trenton affair, I think I see him shifting like one his last cast, before he leaves the land. Burgoyne may make a Shew on the lakes; but should he once get into the Country, Certainly the men who first felt the British Oppression, with whom you cleard the Coast of America of them all last year, will make him wish himself back—You observe no doubt that I fancy myself familiarly chatting on things I know nothing about; but as the field of conjecture is very large, according to the whole Continental Coast, Why may not I look for a mushroom in it, tho it has no visible root to it?
I remember when Sr Isaac Newton had merited the esteem of every body, he became distinquishd by an Address To Sir Isaac Newton in Europe. And Why not, where the esteem must be certainly equally felt by those who escaped Slavery, To his Excellency Genl Washington at Continental Head qrs in America? Excuse me my good friend, Morris

Town in the jersies, has not yet been my address, therefore let not your modesty be offended. Whereever I fancy a chosen Servant, his Virtue on duty shall not be my direction. A continuance of that, is one of my daily Prayers to heaven. And then My Good Sir will you be blessd with all the Sweets of a domestic retirement. ’Till then, and I hope the day not afar off, as Freedom and Peace will be the effect, I shall continue my humble Importunities to heaven. With holy David I own the apprehensions of others have made me retire to my Chambers, where I felt a divine dispersion of every Alarm—I confess I never expected to experience the backwardness which now prevails, against taking the field with you. But what will not for a while, be producd by the growth of a licensious freedom, too thoughtlessly indulged before it is well secured to us? The cause of this is not the want of courage to defend our rights; but we have had some sorded self providing creatures, who have been creeping into Legislation by every deception Possible. And at last the poor deluded constituents are made to beleive, this to be only the Gentlemens War. But by shewing them, that tho both gentle and commoners are equally to be enslavd if not vigorously engagd in the cause of freedom; and that at this very time, by the list there are at least 11,000 of those they call Gentlemen engagd in the war in all the states, which with an equal number of Commoners, would make a glorious army of resolution & bravery, enough under our Calm and immoveably resolute General Washington, to make every Howe &ca tremble: I think I see a dawn of that martial disposition returning; and God grant it may be his good Purpose, that it shall be so. Indeed it has been too much Popularity, that has raisd a person to a dignity that I shall only hint at. But possibly as his second election is now secured, he may conclude, that such arts are never the way to preserve our freedom. If so a little more resolution from the several united chairs of State, may soon put you, and every honest friend to America into still a more Prosperous situation. And to this My dear General beleive no one more hearty in his endeavours than Your excellencys Most devoted and Most Obedt friend and servt

Landon Carter


This family salutes you with every good wish and sincere complimts I told every body you were well the 15 of April and every body sent you a God bless him.

